DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 1 is objected to because of the following informalities:
In claim 1, change “2 mechanisms to navigate mappings” into -- [[2]] two mechanisms to navigate mappings --, and change “2 mechanisms to navigate banks” into -- [[2]] two mechanisms to navigate banks --.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-8, 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 9378717 B2) in view of Kim et al. (US 8847757 B2) and Izen et al. (US 8198526 B2).
Regarding claim 1, Fong discloses a system (Figs. 2, 3 and 11) suitable for use as a musical instrument system (Abstract), the system comprising: at least one sensor (66); at least one control surface (48) configured to interface with the at least one sensor (col. 9, lines 10-23); at least one controller (e.g., 40 in Fig. 3) configured to interface with the at least one sensor; at least one program module configured to interface with the at least one sensor (col. 7, lines 31-67); a base (e.g., 14b in Fig. 11), wherein the at least one sensor and the at least one control surface are positionable on the base (Fig. 11); and at least one data processor (42) configured to interface with the at least one sensor, the at least one control surface, and the at least one program module arranged to function as a musical instrument system (col. 7, lines 11-30), and wherein the at least one sensor is configured to transmit data in a binary fashion (col. 9, lines 24-43), wherein the transmit data is used to play and manipulate sounds, effects and/or parameters in accordance with the object placement and the object motion (col. 9, lines 16-23, 26-32, 44-60).  
	Fong does not mention explicitly: the at least one sensor is configured to transmit data simultaneously in gradual increments when triggered by an object placement, wherein the gradual data increments transmitted by the at least one sensor gradually changes as a distance between the object and the at least one sensor changes; and wherein the system includes a handheld portable device configured for controller functionality; and wherein the handheld portable device is a box; and wherein dimensions of the box are about 7 inches wide by 2 inches long and about 1 inch tall; a display positioned on a top surface of the box, wherein a surface area of the display occupies about 1/8 of a total surface area of the top surface; a USB port positioned on a 
	Kim discloses a system (Figs. 1 and 2) suitable for use as a musical instrument system (col. 1, lines 34-46), the system comprising: at least one sensor configured to transmit data simultaneously in gradual increments when triggered by an object (e.g., a user's hand) placement, wherein the gradual data increments transmitted by the at least one sensor gradually changes as a distance between the object and the at least one sensor changes, wherein the transmitted data controls playing and manipulating sounds, effects and/or parameters in accordance with the object placement and the object motion (col. 3, lines 24-28; col. 6, lines 12-41; col. 9, lines 37-48). Kim further teaches: wherein the system includes a handheld portable device (e.g., the mobile device in Figs. 1 and 4) configured for controller functionality; wherein the handheld portable device is a box (Fig. 4); a display positioned on a top surface of the box (Fig. 4); a USB port positioned on a side of the box (Fig. 4) configured to connect to a computer (obvious to one of ordinary skill in the art); Page 2 of 18a plurality of proximity sensors on the top surface and side surface of the box; 2 mechanisms to navigate mappings and 2 mechanisms to navigate banks positioned on the top surface or the side surface of the box; a switch for switching modes positioned on a surface of the box; and a standby switch configured to deactivate sensors positioned on the surface of the box.  a plurality of proximity sensors on the side surface of the box (Fig. 4; col. 9, lines 42-48; col. 10, lines 3-5); two mechanisms to navigate mappings (Figs. 3 and 4; col. 9, lines 16-48) and two mechanisms (e.g., keypad and a touchpad of the input unit 130) to navigate banks positioned on the top surface or the side surface of the box (Fig. 1; col. 5, lines 17-26); a switch for switching modes positioned on a surface of the box (col. 3, line 35 – col. 4, 
sensing mode at a user's request in step 301 of Fig. 3) configured to deactivate sensors positioned on the surface of the box (col. 9, lines 9-10; col. 8, line 61 – col. 9, line 5).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching of the at least one sensor and the related configuration and functionalities into the invention of Fong to arrive at the claimed invention. Doing so would provide a system suitable for use as a musical instrument system for detecting light through a proximity sensor in a function of playing musical instruments and for outputting data related to playing music in different volumes based on the strength of detected light (Kim, col. 1, lines 34-57).
The combination of Fong and Kim is not clear: wherein dimensions of the box are about 7 inches wide by 2 inches long and about 1 inch tall; wherein a surface area of the display occupies about 1/8 of a total surface area of the top surface; and said plurality of proximity sensors are disposed on the top surface of the box,
However, the limitations about the width, length and thickness of the box as well as the size of the display are all considered merely design choices of the dimension of a handheld portable device and the relative size of the display with respect to the total surface area of the top surface. Since Kim teaches the general condition of the handheld mobile device (col. 4, lines 21-28), it establishes a prima facie case of obvious 
As to the location of said plurality of proximity sensors, it is further deemed that disposing said plurality of proximity sensors on either the top surface or the side surface of the box is again an obvious matter of engineering design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the proximity sensors in the combination of Fong and Kim to arrive the claimed invention. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The combination of Fong and Kim is silent on: wherein the gradual data increments transmitted by the at least one sensor gradually changes in accordance with the object motion velocity.
Izen discloses a system (e.g., Fig. 1A) suitable for use as a musical instrument system, comprising: at least one sensor configured to transmit data simultaneously in gradual increments when triggered by an object (strikers 114a and/or 114b) placement, wherein the transmitted data controls playing and manipulating sounds, effects and/or 
It would have been obvious to one ordinary skill in the art to modify the combination of Fong and Kim to detect motion velocity of the object in question and further incorporate the detected data of object motion velocity into the transmitted data, as taught by Izen, to arrive the claimed invention. Doing so would allow the characteristics of motion of the object such as the object’s acceleration, velocity, and/or direction may be used to generate control signals to be used for a variety of purposes, including controlling generation of a sound and/or desired sound effect (Izen, col. 13, lines 43 – col. 14, line 4). 
	Regarding claims 2-3 and 5-8, Fong discloses: wherein the at least one controller further comprises a remote controller (col. 7, lines 49-67), the remote controller structured to utilize motion sensing technology (col. 9, lines 4-23); wherein the system further comprises at least one computer system (CPU in Fig. 3) configured to process digital signals (Fig. 3); wherein the system further comprises at least one mobile device configured to digitally communicate with system components (col. 5, lines 37-50); wherein the system further comprises at least one proximity sensor (col. 9, lines 12-23); wherein the system further comprises at least one musical instrument digital interface (MIDI) controller (col. 6, lines 44-50); wherein the system further comprises at least one musical instrument digital interface (MIDI)-enabled device (col. 6, lines 44-50).  
	Regarding claim 21, Fong discloses: the system as recited in claim 1, further comprising a remote controller configured to communicate with a computer, a mobile 
	Regarding claim 22, Fong does not but Kim teaches: wherein the display occupies a substantial surface area of the top surface (Fig. 4).  
	Regarding claim 24, Fong does not but Kim teaches: wherein user functions and settings are configured by mechanisms on the box and/or computer software (col. 5, lines 17-26).  
Regarding claim 26, Fong teaches: wherein the system is incorporated onto an analog musical instrument (col. 7, lines 11-22).
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Kim et al. and Izen et al., further in view of PICCIONELLI et al. (US 20170103742 A1).
	Regarding claims 4 and 12, the combination of Fong/Kim/Izen does not mention expressly: wherein the system further comprises at least one accelerometer and/or at least one gyroscope configured to sense rotation and/or orientation of the system.  
	PICCIONELLI discloses a system (e.g., Fig. 3) suitable for use as a musical instrument system and a method for practicing the system, the system comprising: at least one sensor (30 within drumstick tip 28, see Fig. 1A); at least one control surface (tip 28) configured to interface with the at least one sensor; at least one controller (drumstick controller 10) configured to interface with the at least one sensor; wherein the system further comprises at least one accelerometer and/or at least one gyroscope configured to sense rotation and/or orientation of the system (para. 0045). 
.
6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Kim et al. and Izen et al., further in view of REDDING et al. (US 20150040744 A1).
	Regarding claim 23, the combination of Fong, Kim and Izen is silent on: wherein the system is incorporated onto a body of a guitar.  
	REDDING discloses a detachable controller device for a guitar (Abstract; Figs. 1-5), wherein the device (104 in Fig. 2) is suitable for use as a musical instrument system (para. 0031); wherein the system is incorporated onto a body of a guitar (Figs. 1 and 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fong, Kim and Izen such that the system can be incorporated onto a body of a guitar, as motivated by REDDING. Doing so would enhance and control the functions of musical instruments (REDDING, para. 0002; Fig. 5).
7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Kim et al. and Izen et al., further in view of Decker et al. (US 20190103080 A1).
	Regarding claim 25, the combination of Fong, Kim and Izen is silent on: wherein the system includes a sequencer, the sequencer positioned on the surface of the box 
	Decker teaches a sequencer for a musical instrument (Abstract), wherein the sequencer (e.g., step sequencer 200) is positioned on a surface of a mobile device (para. 0040) and wherein the sequencer is arranged to Page 6 of 18provide sequencer functions which include editing, timing, and performance features which are configurable by one or more sensors (inherent to the touch sensitive display of a tablet computer) (para. 0045-0046, 0052).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Decker’s teaching of sequencer into the combination of Fong, Kim and Izen to arrive the claimed invention. Doing so would, for example, allow a user to quickly and easily create musical compositions without the need for any appreciable proficiency at a particular instrument (Decker, para. 0004).

Response to Arguments
8.	Applicant's arguments received 07/13/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837